Citation Nr: 1603811	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to revision of the September 1968 rating decision as incorporated into the November 1968 rating decision on the grounds that it contained clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied revision of the September 1968 rating decision on the basis of clear and unmistakable evidence (CUE).

A July 2012 Board decision previously denied the issue on appeal.  The Veteran appealed the July 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 28, 2014 Memorandum Decision, the Court remanded the issue to the Board for the failure to adequately state its reasons and bases for its determination that the 1968 rating decision did not contain CUE.  Specifically, the Court found that the Board's conclusion that, with respect to the presumption of soundness, "the RO made no finding that would indicate that it did not require clear and unmistakable evidence" did not satisfy the requirement to provide an adequate statement of reasons and bases.  Additionally, the Court modified the Board's July 2012 decision by removing that portion of the decision that refers the question of the proper effective date for a total disability rating based on individual unemployability, and the Court affirmed the July 2012 decision in other respects, including affirming the Board's denial of reopening a March 1971 rating decision.  Accordingly, there remains on appeal only the issue stated above on the title page.

The October 2008 rating decision, the July 2012 Board decision, and the February 2014 Memorandum Decision of the Court all analyze CUE as to the September 1968 rating decision.  The Board notes that the Veteran's pleading raised CUE as to the November 1968 rating decision.  The September 1968 rating decision was issued for hospitalization or outpatient treatment purposes, not for compensation.  The November 1968 rating decision was issued for compensation purposes and incorporated by reference the September 1968 rating decision.  Accordingly, the issue has been recharacterized as stated on the title page.  For the sake of brevity, the Board's reference below to the September 1968 rating decision means as it is incorporate into the November 1968 rating decision.

In September 2015 the Veteran was informed that the Veterans Law Judge who conducted his May 2006 Board hearing was no longer employed by the Board.  The Veteran was given an opportunity to appear at another hearing.  In a September 2015 correspondence, the Veteran declined to appear at another hearing.


FINDING OF FACT

The RO decision of November 1968, which incorporated the September 1968 rating decision, does not contain undebatable error of law or fact that would have manifestly changed the outcome.


CONCLUSION OF LAW

The September 1968 RO decision as incorporated into the November 1968 rating decision, does not contain clear and unmistakable error. 38 U.S.C.A. §§ 5109A, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002), regarding Board CUE see Livesay v. Principi, 15 Vet. App. 165 (2001)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id. 

Finality Analysis

Previous RO decisions that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE in a prior final decision, such decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the CAVC has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  CUE is a very specific and rare kind of error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993), citing Russell, 3 Vet. App. at 313-14  .

An allegation of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

As an initial matter, the Board finds the allegations of CUE made by the Veteran and his attorney are adequate to meet the threshold pleading requirements.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).  Additionally, the Veteran was notified of the November 1968 rating decision through a November 1968 correspondence.  The Veteran did not appeal the November 1968 rating decision.  Accordingly it is final.

The essence of the Veteran's argument regarding CUE in the September 1968 decision is that the RO did not apply the presumption of soundness in denying his claim and/or failed to adequately rebut the presumption of soundness with clear and unmistakable evidence.  Upon review of the September 1968 decision, the Board finds that the allegation is not supported.  It cannot be clearly and unmistakably determined from the language of the decision that the RO failed to apply or specifically rejected application of the presumption of soundness.  The RO did not discuss the presumption of soundness and did not make an explicit finding regarding its applicability.  It found that the enlistment examination was pertinently negative and went on to summarize the evidence and to note the specific finding of the medical evaluation board (MEB) that the Veteran had an area of old epiphysitis which existed prior to enlistment and which was not aggravated during his period of enlistment and rendered him unfit for active military service.  

Of particular note, the RO discussed the Veteran's report that he initially had back pain at age 13 which was diagnosed as a spinal epiphysitis for which he was immobilized in a body cast, then placed in a back brace, and then did not participate in high school athletics because of his back.  The RO's decision further reported essentially that that the Orthopedic Department shared the MEB's conclusions as to the pre-existence and lack of aggravation of the spondylolysis and epiphysitis.  As was common of decisions at that time, the reasoning behind the RO's decision was not presented in any further detail.  

Turning to the matter of the rebuttal of the presumption of soundness, the only basis to find that there was CUE based on the RO's presumed rebuttal of the presumption of soundness would be a determination that the RO did not require clear and unmistakable evidence in rebutting the presumption; however, here, the RO made no finding that would indicate that it did not require clear and unmistakable evidence, or that it only applied one of the two findings necessary for rebuttal, in other words, that it only required clear and unmistakable evidence of preexistence of disability, but did not require clear and unmistakable evidence that there was no aggravation.  While the RO did not specifically report that clear and unmistakable evidence established preexistence and lack of aggravation of the Veteran's back disorder, that does not amount to CUE.  While the Board has previously noted that the RO did not discuss certain findings or evidence, evidence need not have been specifically addressed or discussed by an RO's decision in order to find that there was no CUE.  As held by the Federal Circuit in Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000), ROs are not required to specifically mention in their rating decisions the evidence that they considered.  See also Hauck (noting that rating decisions were not required to set forth in detail the factual bases for their decisions before the 1990 effective date of 38 U.S.C.A. § 5104(b)). 

The evidence of record at the time of the September 1968 rating decision consisted of: the June 1967 entrance examination report for which the spine clinical evaluation was not marked as normal, and which noted "Epiphysitis 1963 (ok now), wore brace for 4months"; the June 1967 report of medical history which noted "wore a back brace for Juvenile Epiphysitis - asymp[tomatic] now"; service treatment records dated December 1967, which recount that at age 15-17, the Veteran was treated in a cast and back brace for a vertebral epiphysitis, and which note that an X-ray shows "spondololysis at L-5 unilateral left, also probable area of epiphysitis at T-12" and note "said the activity of boot camp made back feel [indecipherable]."  Additionally December 1967 to January 1968 service treatment records that indicate "pain worsening," and that the Veteran was put on light duty.

The MEB report noted above was of record.  In addition to the findings discussed above, the MEB report noted that X-ray examination of the spine showed an area of old epiphysitis at the 12th thoracic vertebra, and unilateral spondylolysis at L5 on the left.  The MEB report stated "[i]t is the consensus of the Orthopedic Department that this patient does have a symptomatic spondylolysis unilaterally at L5 and also an old area of epiphysitis at the 12th thoracic vertebra which existed prior to enlistment."

It is apparent from a reading of the September 1968 decision that the RO found that the back disorder preexisted service and was not aggravated by service.  As clearly stated on the face of the September 1968 decision, the RO specifically found that the Veteran had been hospitalized in December 1967 with complaints of back pain and had reported that he first had back pain at age 13 which was diagnosed as spinal epiphysitis and which resulted in him being immobilized in a body cast and later placed in a back brace.  Moreover, the medical evaluation board expressed its conclusion in no uncertain terms:

The Board agrees with the above findings and is of the opinion that this member does not meet the minimum standards for enlistment or induction, that he is unfit for further military service by reason of physical disability, and that the physical disability was neither incurred in nor aggravated by a period of active military service.

The RO was not simply relying on a box on the MEB form containing an "X" indicating that the condition had not been aggravated by active duty.  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (an MEB report that does not contain a narrative explaining why the doctors on the panel reached the conclusion that a condition preexisted service and was not aggravated by it will fall woefully short of clear and unmistakable evidence).    

Although the RO did not specifically report that clear and unmistakable evidence established these two necessary elements, the omission of such language does not lead to the undebatable conclusion that the requirement of clear and unmistakable evidence was not applied.  The RO could have appropriately found that the probative weight of two sets of medical experts in finding pre-existence and non-aggravation was substantial enough to rise to the appropriate standard.  Furthermore, there was no opinion of record in September 1968 that conflicted with the finding of the medical evaluation board.  Therefore, it cannot be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was decided. Consequently, the Board finds that the failure to specifically reference to clear and unmistakable evidence in the September 1968 RO decision does not amount to CUE.  

Alternatively, assuming that the requirement of clear and unmistakable evidence was not applied, such failure does not lead to the undebatable conclusion that the outcome would have been manifestly different but for the error.  Based on the evidence of record at the time of the September 1968 decision, which includes the Veteran's admissions that he had epiphysitis prior to service, and the MEB's and Orthopedic Department's conclusions after examination that the spondylolysis and epiphysitis existed prior to service and were not aggravated by service, reasonable minds could consider such evidence as clear and unmistakable, such that the presumption of soundness was rebutted, particularly upon weighing the evidence.  Accordingly, the Board finds that there is no error in that decision that is undebatable and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made. 

The Veteran's attorney has argued that the RO could not have rebutted the presumption of soundness because, at the time of the September 1968 decision there was no medical evidence regarding treatment for spondylosis prior to entry into service.  In what appears to be an error, the attorney continued that there was no medical evidence that the "psychiatric problems" noted during service were a natural progression of his "psychiatric disability."  Therefore, VA could not rebut the presumption of soundness based on the evidence of record and was required to grant service connection for the Veteran's "chronic psychosis" pursuant to 38 C.F.R. § 3.303.  Assuming that he intended to refer to the back disorder rather than a psychiatric disorder, which is not at issue here, the Board reiterates that this is a dispute regarding how the RO evaluated the evidence before it, and such a dispute is manifestly not CUE.  The MEB report appeared to have included spondylolysis in its conclusion that the back disability pre-existed service and was not aggravated thereby.  Thus, as reasonable minds could differ on the evaluation of the evidence, the September 1968 decision does not contain CUE.

While the Board ultimately granted service connection for a low back disorder, the Board found that clear and unmistakable evidence established the pre-service origin of the low back disorder, but found that there was not clear and unmistakable evidence that the disorder was not aggravated by service.  The evidence cited by the Board in its April 2007 decision as persuasive regarding aggravation included April 1971 and April 2005 reports of B.D.V., M.D., neither of which was of record at the time of the September 1968 decision.

Lastly, the Board notes that the Veteran's Benefit Management System shows a receipt date of November 2014 for the Veteran's service treatment records.  The Board finds that this date is erroneous, and that the service treatment records were actually received and reviewed prior to the September 1968 rating decision.  The Board basis this finding on the substantial citation to the service treatment records that was made in the September 1968 decision.  Thus, the remedy of reconsideration of the decision is not available under 38 C.F.R. § 3.156(c).

In sum, the Veteran has not established that there was clear and unmistakable error in the September 1968 rating decision.








ORDER

Entitlement to revision of the November 1968 rating decision incorporating the September 1968 rating decision on the grounds that it contained clear and unmistakable error is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


